
	

116 S2295 IS: Great Lakes Restoration Initiative Act of 2019
U.S. Senate
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2295
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2019
			Ms. Stabenow (for herself, Mr. Portman, Ms. Baldwin, Mr. Brown, Mr. Durbin, Ms. Klobuchar, Mr. Peters, Ms. Smith, Mr. Casey, Ms. Duckworth, Mrs. Gillibrand, Mr. Schumer, and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to reauthorize the Great Lakes Restoration
			 Initiative, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Great Lakes Restoration Initiative Act of 2019 or the GLRI Act of 2019. 2.Great Lakes Restoration Initiative reauthorization Section 118(c)(7)(J)(i) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)(7)(J)(i)) is amended—
 (1)by striking is authorized and inserting are authorized; (2)by striking the period at the end and inserting a semicolon;
 (3)by striking this paragraph $300,000,000 and inserting the following:  this paragraph—(I)$300,000,000; and (4)by adding at the end the following:
				
 (II)$375,000,000 for fiscal year 2022; (III)$400,000,000 for fiscal year 2023;
 (IV)$425,000,000 for fiscal year 2024; (V)$450,000,000 for fiscal year 2025; and
 (VI)$475,000,000 for fiscal year 2026..  